                      Case 4:20-cv-05640-YGR Document 503 Filed 04/27/21 Page 1 of 2


            1    THEODORE J. BOUTROUS JR., SBN 132099             MARK A. PERRY, SBN 212532
                   tboutrous@gibsondunn.com                         mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                     CYNTHIA E. RICHMAN (D.C. Bar No.
                   rdoren@gibsondunn.com                          492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                      crichman@gibsondunn.com
                   dswanson@gibsondunn.com                        GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                    1050 Connecticut Avenue, N.W.
                    jsrinivasan@gibsondunn.com                    Washington, DC 20036
            5    GIBSON, DUNN & CRUTCHER LLP                      Telephone: 202.955.8500
                 333 South Grand Avenue                           Facsimile: 202.467.0539
            6    Los Angeles, CA 90071
                 Telephone: 213.229.7000                          ETHAN D. DETTMER, SBN 196046
            7    Facsimile: 213.229.7520                            edettmer@gibsondunn.com
                                                                  ELI M. LAZARUS, SBN 284082
            8    VERONICA S. MOYÉ (Texas Bar No.                    elazarus@gibsondunn.com
                 24000092; pro hac vice)                          GIBSON, DUNN & CRUTCHER LLP
            9      vmoye@gibsondunn.com                           555 Mission Street
                 GIBSON, DUNN & CRUTCHER LLP                      San Francisco, CA 94105
           10    2100 McKinney Avenue, Suite 1100                 Telephone: 415.393.8200
                 Dallas, TX 75201                                 Facsimile: 415.393.8306
           11    Telephone: 214.698.3100
                 Facsimile: 214.571.2900                          Attorneys for Defendant APPLE INC.
           12

           13

           14

           15
                                            UNITED STATES DISTRICT COURT
           16
                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
           17
                                                    OAKLAND DIVISION
           18

           19                                                  Case No. 4:20-cv-05640-YGR-TSH
                 EPIC GAMES, INC.,
           20                  Plaintiff, Counter-defendant,   APPLE INC.’S ADMINISTRATIVE
                                                               MOTION TO SEAL DEPOSITION
                                   v.
           21                                                  TESTIMONY IN SUPPORT OF APPLE
                 APPLE INC.,                                   INC.’S POSITION IN JOINT LETTER
           22                                                  BRIEF REGARDING THE CLAWBACK OF
                               Defendant, Counterclaimant.     DOCUMENTS
           23
                                                               Hon. Thomas S. Hixson
           24

           25

           26

           27

           28

Gibson, Dunn &
                   APPLE INC.’S ADMINISTRATIVE MOTION TO SEAL DEPOSITION TESTIMONY IN SUPPORT OF APPLE
Crutcher LLP           INC.’S POSITION IN JOINT LETTER BRIEF REGARDING THE CLAWBACK OF DOCUMENTS
                                                     4:20-CV-05640-YGR-TSH
                       Case 4:20-cv-05640-YGR Document 503 Filed 04/27/21 Page 2 of 2


            1           Pursuant to Federal Rule of Civil Procedure 26(c), Defendant Apple Inc. (“Apple”) moves the
            2    Court to partially seal the deposition testimony excerpts cited in the Joint Letter Brief Regarding the
            3    Clawback of Documents, Dkt. 493, and its Notice of Supporting Documents regarding the same filed
            4    concurrently herewith.     Apple respectfully submits that sealing is appropriate to protect the
            5    confidentiality of specific knowledge about the workings of an important business program.
            6           The deposition testimony to be sealed is limited to one part of one line, describing the number
            7    of developers that have signed up for the Small Business Program. If public, Apple’s competitors
            8    could use that information to gain competitive advantage by giving them specific knowledge about
            9    the workings of an important business program. See Ctr. for Auto Safety v. Chrysler Grp., LLC, 809
           10    F.3d 1092, 1097 (9th Cir. 2016), cert. denied sub nom. FCA U.S. LLC v. Ctr. for Auto Safety, 137 S.
           11    Ct. 38 (2016) (finding there was a compelling reason for sealing when records contained business
           12    information that could be used to harm a litigant’s competitive standing); see also Phillips v. Gen.
           13    Motors Corp., 307 F.3d 1206, 1211 (9th Cir. 2002) (acknowledging courts’ “broad latitude” to
           14    “prevent disclosure of materials for many types of information, including, but not limited to, . . .
           15    confidential . . . commercial information”).
           16           Because this dispute does not implicate the merits of the case, the public will suffer no
           17    prejudice in its ability to follow the proceedings.
           18           Apple therefore requests that the Court seal the following:
           19                         Document                                           Redacted Material

           20     Deposition Testimony Excerpts in Support of              All excerpted deposition testimony, including
                  Joint Discovery Letter Brief Regarding the               the following:
           21     Clawback of Documents                                    Cue Dep. at 133:13
           22
                 Dated: April 27, 2021                          Respectfully submitted,
           23
                                                                GIBSON, DUNN & CRUTCHER LLP
           24

           25
                                                                By:        /s/ Ethan D. Dettmer
           26                                                                      Ethan D. Dettmer
           27
                                                                Attorneys for Defendant Apple Inc.
           28
                                                                       1
Gibson, Dunn &     APPLE INC.’S ADMINISTRATIVE MOTION TO SEAL DEPOSITION TESTIMONY IN SUPPORT OF APPLE
Crutcher LLP
                       INC.’S POSITION IN JOINT LETTER BRIEF REGARDING THE CLAWBACK OF DOCUMENTS
                                                     4:20-CV-05640-YGR-TSH
